Citation Nr: 1015013	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

2.	Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with appropriate notice and a VA examination.  The 
case is once again before the Board for appellate 
consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2008 with instructions to the AOJ to provide the 
Veteran with sufficient VCAA notice and a VA examination to 
determine whether the Veteran's currently diagnosed 
degenerative joint disease of the cervical spine is secondary 
to his service-connected disabilities.

Specifically, the Board noted in its August 2008 remand that 
the Veteran was not informed of the basis for the prior 
denial of service connection for a low back disorder.  While 
the Veteran was provided notice in January 2009, the notice 
informed the Veteran that his claim was previously denied 
"because evidence that was submitted was not new and 
material."  However, the notice provided to the Veteran must 
include the actual basis for the prior denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the instant case, the 
Veteran must be informed that his claim was previously denied 
because the evidence then of record did not indicate a 
diagnosis of a chronic low back disorder.

In addition, while the Veteran was provided a VA examination 
in March 2009, the examiner failed to provide the opinions 
requested by the Board.  In this regard, the Board observes 
that the March 2009 VA examination report provides a negative 
etiological opinion as to whether the Veteran's degenerative 
joint disease is etiologically related to active service.  
However, the VA examiner fails to offer an opinion as to 
whether the Veteran's current disorder is secondary to his 
service-connected disabilities.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for a low 
back disorder.  Specifically, the 
Veteran should be informed of the basis 
for the previous denial of benefits, as 
well as what evidence and information 
is necessary to reopen his claim of 
service connection for a low back 
disorder.  See 38 C.F.R. § 3.156; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.	Obtain a VA opinion regarding whether 
the Veteran's degenerative joint 
disease of the cervical spine is 
secondary to his service-connected 
disabilities.  Efforts should be made 
to obtain the opinion from the 
physician who authored the March 2009 
VA examination report.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  After reviewing the 
record, the examiner should provide an 
opinion as to the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's 
degenerative joint disease of the 
cervical spine is proximately due 
to any service-connected 
disability, specifically psoriatic 
arthritis of the knees and 
psoriasis of the chest and back.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's 
degenerative joint disease of the 
cervical spine has been 
chronically worsened beyond its 
normal progression by any service-
connected disability, specifically 
psoriatic arthritis of the knees 
and psoriasis of the chest and 
back.  If answered in the 
affirmative, please indicate the 
degree of aggravation.

A detailed rationale should be 
provided for all opinions. 

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

